[Rehearing denied February 9, 1924.]
Bland, Judge:
Replying to the Government’s brief, on petition for rehearing, importers have conceded, as the Government claims, that Exhibit 13 was not combing wool but was clothing wool. The opinion of this court in this case, we think, is sufficiently clear to indicate how Exhibit 13 should be classified, but to obviate any doubt on the question as to how it should be classified, we find that Exhibit 13 was in fact clothing wool.
Accordingly the judgment heretofore entered by the court is modified so as to affirm the judgment of the Board of General Appraisers with respect to the merchandise represented by Exhibit 13. In all other particulars' our former judgment is reaffirmed, and the petition for a rehearing is denied.